Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 1 of 14




             EXHIBIT L
            Case 2:19-cv-00467-JDW
RANDELL C. ROBERTS                                             Document 12-13 Filed 05/28/19 BRUCE
                                                                                              PageL.2ROBERTS
                                                                                                      of 14
 • Board Ce11ified - Personal Injury Trial Law
   American Ooard nrTrial Advocates
                                                            ROBERTS&ROBERTS                           *Board Cert ified - Personal Injury Trial Lmv
                                                                                                     KAREN R. ROBERTS
MICHAEL ACE                                                                                           *Board Ccrtifkd - Personal In jun· Triul l.:iw
 ''Boord Certiflt'd - Personal Injury&. Civil Trial I .aw                                              ;\mC'rican Board nfTri:il /\.d ~·oc.atcs
   /\mcric.111 !Jo:ird of Trial Advot'ates
                                                                                                     FRANK WEEDON
DON R. REEVES                                                                                         * 130~1rc.J ('.!.::rlilicd - \Vorkcrs' Con1pe11sa tion Law
,JUSTIN C. ROBERTS                                                                                   NICANOR PESINA, ,JR.
 -~rcxas 1-lo:ird or Legal Sr11.::l'.iHli1:11io11
                                                                                                     Tel : (903) 597-6655
118 W. Fourth Street                                            A Pn,/essional Corporntion
                                                                                                     Fax: (903) 597-1600
Tyler, Texas 75701-4000                                       ATTORNEYS AT LAW                       www.robcrtslawfirm.com




                                                                 January 4, 2019

           VIA EMAIL
           AND
           FEDERAL EXPRESS

           Mr. Thomas W. Sheridan
           Sheridan & Murray, LLC
           424 Bethlehem Pike, Third Floor
           Fort Washington, PA 19034


                                                                       Re:        James and Kay Burgess


           Dear Tom:

                  Let me begin this letter by commending you for what appears to be an excellent
           settlement for James and Kay Burgess. It was approximately six years ago when they
           retained my law firm's services and I began working on their case. My decision to refer their
           personal injury claims to you four years ago for further prosecution in Pennsylvania was
           obviously a wise one.

                 As I stated in our telephone conference on December 19, 2018, I am concerned that
          my law firm is not being fairly compensated in your contemplated division of the attorney
          fees earned in this case. Specifically, I have concerns about the circumstances prompting
          your telephone call on February 7, 2018. As you know, this was the telephone conference in
          which you gave me a status report on James and Kay Burgess's case. It was during this call
          that you requested that my law firm forego most of its attorney fees to help James and Kay
          continue to have an economically viable lawsuit for you to pursue.

                 Since our telephone conference on December 19, 2018, I have reviewed the attached
          email thread exchanged between you and your partner on February 7, 2018. This email
          thread raises further concerns about the circumstances prompting your telephone call to me
          on February 7, 2018.




                                                                                                       ROBERTS_000043
      Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 3 of 14


Mr. Thomas W. Sheridan
Page2
January 4, 2019


At this point, I have two questions:

        1.     What did you know when you called on February 7, 2018, and requested that
my firm forego most of its attorney fees so that you would still have an economically viable
lawsuit to pursue for James and Kay Burgess? More specifically, did you fully and fairly
disclose all important information about their case to me before requesting that I change our
original agreement that my firm would be paid 40% of the gross attorney fees?

        2.     If we were dealing at arm's length in changing or superseding our original
agreement for the division of attorney fees, what financial consideration did my firm receive
for the change? My law firm and I continue to this day to share joint responsibility with your
law firm for the representation of James and Kay Burgess.

       Until my concerns are resolved, I respectfully request that you:

        1.     Please provide me with the information documenting that on February 7, 2018,
it was actually necessary to change our division of the attorney fees in order for it to be
economically viable for your firm to continue to pursue James and Kay Burgess's case. It is
difficult for me to understand how the settlement value of this case could have increased to
approximately $44,000,000.00 between last February and last fall when it settled.

       2.     Please provide me with the complete terms of the settlement. This should
include the identity and contact information for every defendant or insurance company
contributing to the settlement, the amount each is contributing, and the resolution of the
workers' compensation lien and benefits.

       3.     Please provide me with your proposed disbursement of the entire settlement,
including attorney fees, legal expenses, liens, and James and Kay Burgess's respective net
recoveries.

       4.      Please preserve all records, documents, tangible things, and electronically
stored information relating to James and Kay Burgess's case. These items would include all
emails, texts, correspondence, memos, and messages exchanged between you and anyone
about this case, including communications with your partners, experts, litigation strategists,
defense attorneys, and insurance adjusters.

        5.      Please comply with Rule 1.15 of your Rules of Professional Conduct by
placing 40% of the gross attorney fees in escrow until the appropriate division of the attorney
fees between our law firms is resolved to our mutual satisfaction. Another copy of James
and Kay Burgess's contracts with my law firm as well as their written consent for me to refer
their personal injury claims to your law firm (with my law firm remaining jointly responsible
for them and receiving 40% of the gross attorney fees) are attached to document my firm's
interest in the settlement funds.
                                                                           ROBERTS_000044
      Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 4 of 14


Mr. Thomas W. Sheridan
Page 3
January 4, 2019



        Tom, I regret that I have to ask these questions and make these requests. I have
always thought of you as a good person as well as a good attorney. I believe, however, that
you would have the same concerns if you were· in my situation. My law firm has performed
more than the customary amount of work necessary to earn its 40% of the attorney fees in
this settlement.

        I also believe that you recognize that I have always placed James and Kay Burgess's
interests first. I even offered to refund a portion of my firm's attorney fees to them, if the
workers' compensation lien consumed their recovery and kept them from having an
economically worthwhile case. I therefore do not want my requests to in any way delay
James and Kay Burgess receiving their portion of the settlement. If any aspect of my
requests could delay or adversely affect their settlement, please let me know immediately.

       It is my sincere desire to resolve my concerns in a prompt, professional, and amicable
manner. If we cannot resolve my concerns between ourselves, it is my understanding that
your Rules of Professional Conduct admonish you to conscientiously consider submitting
this matter to the arbitration or mediation procedures established by our bar associations and
I am amenable to that process.

         To begin resolving my concerns, please confirm for me in writing by January 12,
2019 that: (1) you will comply with Rule 1. 15 by placing 40% of the gross attorney fees in
escrow until the appropriate division of the attorney fees between our firms is resolved to our
mutual satisfaction, and (2) you will preserve all records, documents, tangible things, and
electronically stored information relating to James and Kay Burgess's case. Please also
provide me with the other information that I have requested by January 19, 2019. If I do not
receive satisfactory responses, my firm will need to consider taking fmiher steps to protect
its interests.




RCR/mb

Enclosures




                                                                           ROBERTS_000045
               Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 5 of 14




Subject:                           1497-001 Burgess, James R.: Referral Fee Agreement




From: Randell Roberts
Sent: Wednesday, February 7, 2018 8:40 PM
To: 'Sheridan, Thomas W.' <tsheridan@sheridanandmurray.com >
Subject: RE : 1497-001 Burgess, James R.: Referral Fee Agreement

Confirmed, and good luck Tom .

Rande ll C. Roberts
Attorney at Law
Roberts & Roberts
www.robe11slawfirm.com
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 I Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Lega l Specialization
randy@robe11slawfirm.com
www.robe11slawfirm.com

From: Sheridan, Thomas W. (mai lto:tsheridan@sheridanandmurray .com ]
Sent: Wednesday, February 7, 2018 6:27 PM
To: Randell Roberts <randy@roberts lawfirm.com>
Cc: tsheridan@sheridanandmurray.com
Subject: FW: 1497-001 Burgess, James R.: Referral Fee Agreement

Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing agreement.
I am writing to confirm our discussion and to specifically clarify and document our referral agreement on this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them for any and all
claims arising from Mr. Burgess's December 14, 2012 accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Defendant Clark
Electric regarding the potential settlement of this matter.

In light of this, my firm and I have agreed to pay you a referral fee in the amount of 40% of any fee recovered by my firm
against Defendant Clark Electric only, which has policy limits in this matter of $2 million .

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a referral fee from any
recovery made against any other defendant named or joined in this case (includ ing but not limited to Dia light, any of the
National Oilwell Varco entities, Cabot Oil or any of the Patterson entities) . Any referral fee paid to you from this matter
will be expressly limited to 40% of any recovery from Defendant Clark Electric' s $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case would be $320,000
calculated as follows:

                                                             1
                                                                                             ROBERTS_000046
               Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 6 of 14

If my firm is able to settle Mr. and Mrs. Burgess' claims against Clark electric for its full $2 million insurance coverage,
and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our maximum referral fee payable to you
will be $320,000 ($800,000 times .40 = $320,000). To the extent any settlement with Clark Electric is in an amount less
than $2 million, you will be entitled to a referral fee of 40% of the gross fee recovered by my firm from Clark Electric's
insurance coverage.

Please confirm that this email accurately reflects our full and final agreement and supersedes any prior agreement
(including my letter to you dated September 11, 2014).

Sincerely,
Tom




      St1eridar1
  f   _,   ~wrrayu.c
 Thomas W . Sheridan                                                         Sheridan & Murray, LLC
 Trial At torney                                Ma iling Address: 424 South Bethle hem Pike, Thi rd Floor
                                                                            Fort Wash ington , PA 19034

                                                     Philadelphia Office : 1845 Walnut Street. 21st Floor
                                                                                 Ph ilade lph ia. PA 19103

 tsheridan@s heridanandm urray. com                                                   te l: (215) 977 -9500
 http ://www.sheridana ndmurray.com                                                  fa x: (215) 977- 9800




From: Murray, Neil T.
Sent: Wednesday, February 07, 2018 7:09 PM
To: Sheridan, Thomas W.
Cc: Sheridan, Thomas W.
Subject: RE: 1497-001 Burgess, James R.: Referral Fee Agreement

Looks good - see highlighted changes.

Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing agreement.
I am writing to confirm our discussion and to specifically clarify and document our referral agreement on this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them for any and all
claims arising from Mr. Burgess's (insert date of accident) accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Defendant Clark
Electric regarding the potential settlement of this matter.

In light of this, my firm and I have agreed to pay you a referral fee in the amount of 40% of any fee recovered by my firm
against Defendant Clark Electric only, which has policy limits in this matter of $2 million.

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a referral fee from any
recovery made against any other defendant named or joined in this case (including but not limited to Dia light, any of the
National Oilwell Varco entities, Cabot Oil or any of the Patterson entities). Any referral fee paid to you from this matter
will be expressly limited to 40% of any recovery from Defendant Clark Electric's $2 million insurance policy.

                                                               2
                                                                                                 ROBERTS_000047
                Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 7 of 14


We have agreed that the maximum referral fee payable from my firm to your firm in this case is $320,000 calculated as
fol lows:
If my firm is able to settle Mr. and Mrs. Burgess' claims aga inst Clark electric for its full $2 million insurance coverage,
and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our maximum referral fee payable to you
will be $320,000 ($800,000 times .40 = $320,000). To the extent any settlement with Clark Electric is in an amount less
than $2 million, you will be entitled to a referral fee of 40% of the gross fee recovered by my firm from Clark Electric's
insurance coverage.

Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.

Sincerely,
Tom




Nei l T. Murray , Esquire
Sheridan & Murray, LLC
424 S Bethlehem Pike
Th ird Floor
Fort Washington , PA 19034
(215) 977-95 00 phone
(2 15) 977-9800 fa x
nmurray@sheridanandmurray.com


From: Sheridan, Thomas W.
Sent: Wednesday, February 07, 2018 7:03 PM
To: Murray, Neil T.
Cc: Thomas W. Sheridan Esquire (tsheridan@sheridanandmurray.com )
Subject: 1497-001 Burgess, James R.: Referral Fee Agreement

Neil,
please review the email below and give me any comments or edits that you have. I want to nail this down ASAP. I have
gone to substantial lengths in this email to document my agreement with Randy. Please let me know if you think it is too
much or too little or there 's a more effective way to say what I wrote.
Thanks, Tom




Randy,
Thanks for taking the time to speak to me earlier today about the Burgess case and our fee sharing agreement.
I am writing to confirm our discussion and to specifically clarify and document our referral agreement on this matter.

Mr. Burgess and Mrs. Burgess have each entered into a fee agreement with my firm to represent them for any and all
claims arising from Mr. Burgess's accident that rendered him a quadriplegic.

Prior to referring this matter to my firm, you had engaged in discussions with representatives from Clark electric
regarding the potential settlement of this matter.

In light of this, my firm and I have agreed to pay you a referral fee in the amount of 40% of any fee recovered by my firm
against defendant Clark Electric only, which has policy limits in this matter of $2 million .



                                                               3
                                                                                               ROBERTS_000048
                Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 8 of 14

We have specifically agreed that neither me nor my firm is obligated to pay you and/or your firm a referral fee from any
recovery made against any other defendant named or joined in this case (including but not limited to Dia light, any of the
National Oilwell Varco entities, Cabot oil or any of the Patterson entities). Any referral fee paid to you from this matter
will be expressly limited to 40% of any recovery from Defendant Clark Electric's $2 million insurance policy.

We have agreed that the maximum referral fee payable from my firm to your firm in this case is $320,000 calculated as
follows:
if my firm is able to settle Mr. and Mrs. Burgess' claims against Clark electric for its full $2 million insurance coverage,
and we obtain a fee in the amount of 40% of the gross recovery ($800,000), our maximum referral fee payable to you
will be $320,000 ($800,000 times .40 = $320,000). To the extent any settlement with Clark electric is in an amount less
than $2 million, you will be entitled to a referral fee of 40% of the gross fee recovered by my firm from Clark electric's
insurance coverage.

Please confirm that this email accurately reflects our agreement and supersedes any prior agreement.

Sincerely,
Tom




   Sheridan
       r0~r_rayuc
 Th omas W . Sheridan                                                          Sheridan & Murray, LLC
 Tria l Attorney                                Ma ili ng Address : 424 South Bethlehem Pike, Third Floor
                                                                              Fort Wasl1 ingto n, PA 19034

                                                     Philade lph ia Office : 1845 Wa lnut Street, 21st Floor
                                                                                    Ph iladelphia, PA 19103
 tsheridan@sheridanandmurray .com                                                      te l: (215) 977-9500
 http://www.sheridanandmurray.com                                                     fax: (215) 977-9800




                                                               4
                                                                                                  ROBERTS_000049
         Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 9 of 14


                                  CONTRACT FOR LEGAL SERVICES


                       -                                       .            :fall'les'K,·c/..-arol 81Ar5ess
         I hereby employ ROBERTS.& ROBE~S ("the law firm") to representh" in a cilaim for damages
 arising out of an occurrence on or about I - 1 Lf- "Z O I "2 ·       as provided in this conu·act.

 I.    Attorney's Fee: I hereby assign, convey, and transfer to the law firm a percentage of the total
       recovery on .this·claim (or its present value), before any offset, to pay for the law firm's time devoted
       to prosecuting this claim. This percentage shall be 33.33% if the recovery is obtained before a
       lawsuit is filed, 40% if the recovery is obtained after a lawsuit is filed, and 45% if the recovery is
       obtained after a notice of appeal is filed. If there is no recovery, however, it is agreed that I will not
       be obligated to pay the law firm for its time devoted to prosecuting this claim.

 2.    Legal Expenses: I authorize the law firm -to incur all reasonable expenses necessary for the
      prosecution of this claim and to pay these expenses out of my portion· of the recovery on this claim,
      after payment of the attorney's fee. It is understood that these expenses include the cost of court
      filing fees, subpoenas, depositions, computer research; demonstrative evidence, exhibits, records,
      reports, u·ansportation, lodging; and the service of other professionals including expert witnesses,
      consultants, engineers, investigators, prope1ty adjusters, medical record reviewers, researchers, court
      reporters, videographers, photographers, mediators, record retrieval and lien resolution ·services as
      well as. office expenses directly related to the prosecution of the claim including the cost of long
      distance telephone calls, document reproduction and delivery. To the extent that other persons have
      claims as a result of this occurrence, I also· authorize the law firm to pay out of my portion of the
      recovery my proportionate share of the common expenses. Moreover, I authorize the law firm to
      borrow the funds to pay all authorized legal expenses and advances as they are incul'l'ed and to treat
      the interest on such loans as a legal expense. If there is no recovery, however, it is agreed that I will
      not be obligated to pay these expenses. •

3.    Property Adjusting Service: With respect to any property damage claim which is resolved without
      filing a lawsuit, it is agreed that the law firm will only charge a property acljusting fee of $250.00
      instead of a percentage of the total recovery on this claim. This property adjusting fee will be treated
      as a legal expense and paid out of my portion of the recovery on the bodily injury claim. If a lawsuit
      is filed, however, it is agreed that the law firm will be paid a percentage of the total recovery on the
      property damage claim (instead of the property adjusting fee) and reimbursed for its legal expenses as
      provided for in this contract.                   ·

4.    Health Care Expenses: I understand that all related health care expenses, if any, will be paid out of
      my portion of the recovery after payment of the legal expenses and attorney's fee. In this regard, I
      authorize the law firm to assure the health care providers that their related charges will he paid ou_t of
      my recovery and I authorize such payments to be made out of my recovery.

5.    Subrogation: I understand that if I am obligated to reimburse out of the recovery on this claim any
      health insurance plan, disability insurance plan, or government program (including Medicaid and
      Medicare) for benefits paid as a result of this occurrence, it will be reimbw-sed out of my portion of
      the recovery after payment of the legal expenses and the attorney's fee.




                                                                                      ROBERTS_000050
           Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 10 of 14



  6.      Association of Counsel and Division of Attorney Fees:
                                  -;•·        "'.\ ·. 'I      ·!, ,·,·:
                 (a) I was referred lo the law firm by _ _ _ _ _ _ _ _ _ _ _ _ _ _-,-_ _ __
         ("the associating attorney") to prosecute my claim. I understand that the law firm anct''the associating
         attorney will be assuming joiut responsibility for the prosecution of my claim. If a recovery is made
         on my behalf, the total attorney's fees will be divided between them, based on their assumption of
         joint responsibility, as follows: 66.66% will be paid to the law firm and 33.33% will be paid to the
         associating attorney. My signature at the bottom of this contract indicates my understanding and
         consent to this association and division of the attorney fees. It is agreed, however, tliat this will not
         i11crease the total attorney fees to be paid om of any l'ecovery on this claim.

                (b) I agree that the law firm may associate additional attorneys to assist in prosecuting this
         claim. It is agreed, however, that the associatio11 of additional attorneys will not increase the total
         attorney fees to be paid out of any recovery o'! this claim.

  7. Multiple Representation: I request that the law firm represent all clients signing this or a similar
     contract with the law firm as a result of this occurrence. I understand the possible problems involved in
       the law firm 1-epresenting multiple clients who may have differing interests (such as how any settlement
       money should be allocated among the clients), I realize that the law firm must act impartially as to all of
       us and !hat it cannot serve as an advocate for one of us against any of the others. I am willing to make
       independent decisions without the law firm's advice to resolve issues that al'ise among us. This includes
       deciding how money is to be allocated among us without any advice from the law firm. Knowing the
       possible conflict of interest, I consent to this multiple representation and I request that the law firm
       1-epresent all of us.       ·

  8. Special Powel' of Attorney: It is agreed that my claim will not be settled without my consent. I do,
       however, authorize the law firm to endorse my name to all settlement as well as benefit checks and to
       deposit them in a trust account to expedite disbursement of these funds in a timely manner. Moreover, I
       authmize the law firm to endorse my name to all authorizations required for the 1-elease of information
       related to my claim.

  9. Tel'mination: It is agreed that this contract terminates upon the effectuation of a complete ·settlement of
     this claim, the entry·of a final judgment by a trial court denying any recovery on this claim, or by mutual
     agreement. This contract may also be unilaterally terminated by me for good cause. Similarly, it may
     also be unilaterally terminated by the law firm if it becomes uneconomical for the law firm _to prosecute
     this claim, if I fail to always provide the law firm with my current contact information, or for other good
     cause.

 10. Date: This contract for legal services is entered into on _....;P:;..__l_-_"!_I_-
                                                                                     __Z_IJ_l_.3______


                                            N~J:!;,•,Q ~I<~•-✓
                                            NAME: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



::~E~
ACCEPTED:


   ,jY
                     :R.TS_



                              ~
                                  ~




                                                                                       ROBERTS_000051
             Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 11 of 14


                                       CONTRACT FOR LEGAL SERVICES



             I hereby employ ROBERTS & ROBERTS ("the law firm") to represent me in a claim for damages
,    arising out of an occurrence on or about /~ -l<f-z 0/ "t.               as provided in this contract.
                                  .                                     '
     1.     Attomey's Fee: I hereby assign, convey, and transfer to the law firm a percentage of the total
            recovery on this claim (or its present value), before any offset, to pay for the law firm's time devoted
            to prosecuting this claim. This percentage shall be 33.33% if the recovery is obtained before a
            lawsuit is filed, 40% if the recovery is obtained after a lawsuit is filed, and 45% if the recovery is
            obtained after a notice of appeal is filed. If there is no recovery, however, it is agreed that I will 1101
            be obligated to pay the law firm for its time devoted to prosecuti11g this claim.

     2.     Legal Expenses: I authorize the law firm to incur all reasonable expenses necessary for the
           prosecution of this claim and to pay these expenses out of my portion of the recovery on this claim,
            after payment of the attorney's fee. It is nnderstood that these expenses include the cost of court
           filing fees, subpoenas, depositions, computer research, demonstrative evidence, exhibits, records,
           reports, transportation, lodging, and the service of other professionals including expert witnesses,
           consultants, engineers, investigators, property adjusters, medical record reviewers, researchers, court
           reporters, videographers, photographers, mediators, record retrieval and lien resolution services as
           well as office expenses directly relnted to the prosecution of the claim including the cost of long
           distance telephone calls, document reproduction and delivery. To the extent that other persons have
           claims as a result of this occurrence, I also authorize the law firm to pay out of my portion of the
           recovery my proportionate share of the common expenses. Moreover, I authorize the law firm to
           bormw the funds to pay all authorized legal expenses and advances as they are incurred and to treat
           the interest on such loans as a legal expense. If there is 110 recovery, however, it is agreed that I will
           not be obligated to pay these expenses.

    3.     Prope1·ty Adjusting Service: With respect to any property damage claim which is resolved without
           filing a lawsuit, it is agreed that the law firm will only charge a property adjusting fee of $250.00
           instead of a percentage of the total recovery on this claim. This property adjusting fee will be treated
           as a legal expense and paid out of my portion of the recovery on the bodily injury claim. If a lawsuit
           is filed, however, it is agreed that the law firm will be paid a percentage of the total recovery on the
           property damage claim (instead of the property adjusting fee) and reimbursed for its legal expenses as
           provided for in this contract.

    4.      Health Cal'e Expenses: I understand that all related health care expenses, if any, will be paid out of
            my portion of the recovery after payment of the legal expenses and attorney's fee. In this regard, I
          • authorize the law firm to assure the health care prnviders that their related charges will be paid out of
            my recovery and I authorize such payments to be made out of my recovery.

    5.     Subl'ogation: .J understand that if I am obligated to reimburse out of the recovery on this claim any
           health insurance plan, disability insurance plan, or government program (including Medicaid and
           Medicare) for benefits paid as a result of this occurrence, it will be reimbursed out of my portion of
           the recovery after payment of the legal expenses and the attorney's fee.




                                                                                           ROBERTS_000052
           Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 12 of 14



 . 6.     Association of Counsel and Division of Attomey Fees:
  •'I\~
   ~              (a) I was referred to the law firm by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          ("the associating aitorney") to prosecute my claim. I understand that the Jaw firm and the associating
          attorney will be assuming joint responsibility for the prosecution of my claim. If a recovery is !Dade
          on my behalf, the total attorney's fees will be divided between them, based on their assumption of
          joint responsibility, as follows: 66.66% will be paid to the law firm and 33.33% will be paid to the
          associating attorney. My. signature at the bottom of this contract indicates my understanding and
          consent to this association and division of the attorney fees. It is agreed, however; that this will not
          increase the total attorney fees to be paid out of any recovery on this claim.                ·

                 (b) I agree that the law firm may associate additional attorneys to assist in prosecuting this
          claim. It is agreed, however, that the association of additional attorneys will not increase the total
          attorney fees to be paid out of any recovery on this claim.

   7. Multiple Representation: I request that the Jaw firm represent all clients signing this or a similar
      contract-with the law firm as a result of this occurrence. I understand the possible problems involved in
      the law firm representing multiple clients who may have differing interests (such as how any settlement
      money should be allocated among the clients). I realize that the law firm must act impartially as to all of
      us and that it cannot serve as an advocate for one of us against any of the others. I am willing to make
      independent decisions without the law firm's advice to resolve issues that arise among us. This includes
      deciding how money is to be allocated among us without any advice from the law ·firm. Knowing the
      possibl!l conflict of interest, I consent to tbis multiple representation and I request that the law firm
      represent all of us.

   8. Special Power of Attorney: It is agreed that my claim will not be ·settled without my consent. I do,
      however, authorize the law firm to endorse my name to al1'settlement as well as benefit checks and to
      deposit them in a trust account to expedite disbursement of these funds in a timely manner. Moreover, I
      authorize the law firm to endorse my name to all authorizations required for the release of information
      related to my claim.

   9. Tcrminntion: It is agreed that this contract terminates upon the effectuation of a complete settlement of
       this claim, the entry of a final judgment by a trial court denying any recovery on this claim, or by mutual
       agreement. Tbis contract may also be unilaterally terminated by me for good cause. Similarly, it may
       also be unilaterally terminated by the Jaw firm if it becomes uneconomical for the law firm to prosecute
       this claim, if I fail to always provide the law firm with my current contact information, ·or for other good
      ,cause.
                                                                       /}3-    'lq- 13
  10. Date: This contract for legal services is entered into o n - - - ' - - - - - - - - - - - - - -




                                             NAME: _ _ _ _ _ _ _~ - - - - - - - - - -
ACCEPTED:
ROBERTS & ROBERTS

,BY:~?
                                                                                       ROBERTS_000053
Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 13 of 14




                                CONSENT TO REFER


          I have executed a Contract for Legal Services retaining Roberts & Roberts in
my personal injury claim. Roberts & Roberts has recommended that I be referred to
Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

       (a)    this referral will not increase the total attorney fees owed by me;

       (b)    Roberts & Roberts will have joint responsibility for my representation
              with Sheridan & Murray;

      (c)    if a recovery is made on my behalf, of the total attorney's fee provided
             for under the aforementioned Contract for Legal Services, (40%) will
             be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
             Murray; and

      (d)    if Sheridan & Murray declines to prosecute my claim, my
             aforementioned Contract for Legal Services with Roberts & Roberts as
             well as Roberts & Roberts' representation of me and related
             responsibilities shall be considered terminated at that time as well.

       This Consent to Refer is entered into on oq'-/{, - 201'-f
and approved below by:                         -------------




                                                                         ROBERTS_000054
Case 2:19-cv-00467-JDW Document 12-13 Filed 05/28/19 Page 14 of 14




                               CONSENT TO REFER


          I have executed a Contract for Legal Services retaining Roberts & Roberts in
my loss of consortium claim. Roberts & Roberts has recommended that I be referred
to Sheridan & Murray for possible prosecution of this claim. I consent to this referral.
It is further agreed and understood that:

       (a)    this referral will not increase the total attorney fees owed by me;

       (b)    Roberts & Roberts will have joint responsibility for my representation
              with Sheridan & Murray;

       (c)    if a recovery is made on my behalf, of the total attorney's fee provided
              for under the aforementioned Contract for Legal Services, (40%) will
              be paid to Roberts & Roberts and (60%) will be paid to Sheridan &
              Murray; and

      (d)     if Sheridan & Murray declines to prosecute my claim, my
              aforementioned Contract for Legal Services with Roberts & Roberts as
              well as Roberts & Roberts' representation of me and related
              responsibilities shall be considered terminated at that time as well.

      This Consent to Refer is entered into on   Qq- I {q - ~ I L.f       o
and approved below by:                         - - -----------




                                                                         ROBERTS_000055
